  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA       )
                               )      CRIMINAL ACTION NO.
   v.                          )          2:12cr57-MHT
                               )              (WO)
ANGELA SMITH                   )


                            ORDER

    Upon consideration of the government’s motion to

dismiss count 27 of the indictment, it is ORDERED that

the motion (doc. no. 382) is granted, and count 27 is

dismissed   from   the   indictment   (doc.   no.   1)   in   the

interests of justice.

    DONE, this the 28th day of January, 2020.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
